The infant plaintiff suffered physical injuries when she cut her knee on a metal object that was protruding from within the interior of a vehicle that her father had rented from the defendant. The issue which we are asked to resolve on appeal is whether the plaintiffs sufficiently established that the infant suffered "serious injury” within the meaning of Insurance Law § 5102 (d).
*800The affidavits submitted by the plaintiffs fail to sufficiently demonstrate that the infant sustained serious injury so as to withstand the defendant’s cross motion for summary judgment (see, Post v Broderick, 104 AD2d 977). Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.